28 U.S. 270 (____)
3 Pet. 270
WILLIAM M'CLUNY, PLAINTIFF IN ERROR
vs.
WYLLIS SILLIMAN, DEFENDANT IN ERROR.
Supreme Court of United States.

*271 Mr Doddridge, for the plaintiff in error.
Mr Berrien, attorney general, for the defendant in error.
*275 Mr Justice M'LEAN delivered the opinion of the Court:
This suit was brought by the plaintiff against the defendant, as register of the United States land office at Zanesville, in the district of Ohio. The declaration charges, that on the 2d of August, in the year 1810, the plaintiff produced to the defendant, in his office of register, the receipts of the receiver of public moneys at that office, as follows, viz. one number three thousand two hundred and fifty-five, and another number three thousand two hundred and fifty-six, amounting together to the sum of one hundred and ninety dollars eighty-nine cents of moneys paid by the plaintiff to the receiver, for the purchase of public lands in the said district, being the one-twentieth part of the purchase money for section number six, in township number twelve, and range number thirteen, and fraction number five, in the same township and range adjoining the said section; and for section number twelve, and fraction number one, adjoining in township number thirteen, and range number fourteen of public lands within that district: and that the plaintiff then and there applied to the defendant for the purchase of the said lands, that is, each of the said sections with the fractions attached according to law, and requested that his application *276 should be entered on the books of the defendant's office; upon which application, the defendant informed the plaintiff that the said lands had been sold at Marietta, before the establishment of the land office at Zanesville; and if not so sold there, that they had not been offered at public sale at Zanesville: whereupon the plaintiff insisted on his applications, and requested to have them entered, according to the provisions of the tenth section of the act of congress, approved the 18th of May 1796, entitled "an act providing for the sale of the lands of the United States, in the territory north west of the river Ohio, and above the mouth of Kentucky river." The declaration then charges, that the register refused to enter the application, although the lands had never been legally applied for nor sold, and were then liable to be applied for and sold. The damages are laid at fifty thousand dollars.
To this declaration the defendant pleaded not guilty, whereupon issue is joined; and not guilty within six years before the commencement of the suit. To the latter plea there is a general demurrer, and joinder in demurrer. The circuit court of the United States for the district of Ohio overruled this demurrer, and sustained the plea of the statute of limitations; and this writ of error is brought to reverse that decision.
For the plaintiff in error, it is contended:
1. That the statute of limitations does not apply to an action upon the case, brought for an act of nonfeasance or malfeasance in office.
2. That no statute of limitations of the state of Ohio, then in force, is pleadable to an action upon the case brought by a citizen of one state against a citizen of another, in the circuit court of the United States, for malfeasance or nonfeasance in office, in a ministerial officer of the general government, and especially where the plaintiff's rights accrued to him under a law of congress.
The decision in this cause depends upon the construction of the statute of Ohio, which prescribes the time within which certain actions must be brought. It is a well settled *277 principle, that a statute of limitations is the law of the forum, and operates upon all who submit themselves to its jurisdiction.
In the thirty-fourth section of the judiciary act of 1789, it is provided, "that the laws of the several states, except where the constitution, treaties, or statutes of the United States shall otherwise require or provide, shall be regarded as rules of decision in trials at common law, in the courts of the United States, in cases where they apply."
Under this statute, the acts of limitations of the several states, where no special provision has been made by congress, form a rule of decision in the courts of the United States, and the same effect is given to them as is given in the state courts. The act in question provides, "that all actions hereinafter mentioned, shall be sued or brought within the time hereinafter limited; all actions of trespass for assault, menace, battery and wounding, actions of slander for words spoken or libel, and for false imprisonment, within one year next after the cause of such actions or suits; and all actions of book accounts, or for forcible entry and detainer, or forcible detainer, within four years after the cause of such action or suits; and all actions of trespass upon real property, trespass, detinue, trover and conversion and replevin, all actions upon the case, and of debt for rent, shall be sued or brought within six years next after the cause of such actions or suits."
It is contended, that this statute cannot be so construed as to interpose a bar to any remedy sought against an officer of the United States, for a failure in the performance of his duty: that such a case could not have been contemplated by the legislature; that the language of the statute does not necessarily embrace it; and consequently, the statute can only apply in cases of nonfeasance or malfeasance in office, to persons who act under the authority of the state, and are amenable to it.
It is not probable that the legislature of Ohio, in the passage of this statute, had any reference to the misconduct of an officer of the United States. Nor does it seem to have been their intention to restrict the provision of the statute *278 to any particular causes for which the action on the case will lie. In the actions of trespass, debt, and covenant specified, the particular causes of action barred by the statute are stated; but this is not done in the action on the case, nor is it done in the action of detinue, trover and conversion, and replevin.
Where the statute is not restricted to particular causes of action, but provides that the action, by its technical denomination, shall be barred, if not brought within a limited time, every cause for which the action may be prosecuted is within the statute.
If the statute required the action of debt for rent to be brought within six years from the time the cause of action arose, the bar could extend to no other action of debt. But, if the statute provided that all actions of debt should be prosecuted within six years, then it would operate against the action, for whatever cause it was brought.
The action on the case must be brought within six years from the time the cause of action arose, and it is immaterial what that cause may be; the statute bars the remedy, by this form of action, if it be not prosecuted within the time.
In giving a construction to this statute, where the action is barred by its denomination, the court cannot look into the cause of action. They may do this in those cases where actions are barred when brought for causes specified in the statute; for the statute only operates against such actions when prosecuted on the grounds stated.
By bringing his action on the case, the plaintiff has selected the appropriate remedy for the injury complained of. This remedy the statute bars. Can the court then, by referring to the ground of the action, take the case out of the statute.
The demurrer admits the plea of the statute; and as it declares, in express terms, that the action is barred, the court can give no other effect to it by construction.
Of late years the courts in England, and in this country, have considered statutes of limitations more favorably than formerly. They rest upon sound policy, and tend to the peace and welfare of society. The courts do not now, unless *279 compelled by the force of former decisions, give a strained construction, to evade the effect of those statutes. By requiring those who complain of injuries to seek redress, by action at law, within a reasonable time, a salutary vigilance is imposed, and an end is put to litigation.
The judgment in this case must be affirmed.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the district of Ohio, and was argued by counsel; on consideration whereof, it is ordered and adjudged by this court, that the judgment of the said circuit court in this cause be, and the same is hereby affirmed with costs.